Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Griggs on May 19th 2022.

The application has been amended as follows: 

	Claims 1-14 are cancelled.
	Claims 15-20 are amended as follows:
	
15.	A method for treating over-shunting headaches, the method comprising: 
monitoring intracranial pressure (ICP) and pulse pressure (PP) in 
a patient experiencing over-shunting headaches; 
providing a therapeutic garment for the patient experiencing 
over-shunting headaches from a plurality of therapeutic garments, [[the]]each therapeutic garment including: 
a waistband; 
an abdominal portion that extends from the waistband to 
encircle the abdomen and hips from the groin to the costal margin 
of a person wearing the therapeutic garment; 
a binder portion partially coincident to the abdominal 
portion, the binder portion having a pressure subassembly therein; 
and 
the pressure subassembly including a network of 
interconnected channels having an inflation valve accessible from 
an exterior of the abdominal portion; 
electively inflating the pressure subassembly to provide a 
qualified degree of compression to distend an epidural venous 
plexus of the [[person wearing the therapeutic garment]] the patient thereby   providing 
treatment of the over-shunting headaches; and 
monitoring intracranial pressure and pulse pressure in [[more 
symptomatic patients]] additional patients with shunts to distinguish shunt malfunction 
from over-shunting, after which placing those over-shunting patients with 
low ICP and increased PP [[be placed]] in one of the[[a]] therapeutic garments during 
the monitoring to measure the effects of applying the qualified degree of 
compression [[of]]to at least one of the groin[[s]] and abdomen as a potential 
predictor of treatment efficacy. 


16. The method as recited in claim 15, wherein providing [[a]]the therapeutic garment for the patient experiencing over-shunting headaches further comprises tailoring the therapeutic garment for the patient.  

17. The method as recited in claim 15, [[further comprising]] wherein [[providing]] the qualified degree of compression applied to the patient is between about 10 mm Hg and about 30 mm Hg.  

18. The [[therapeutic garment]]method as recited in claim 15, [[further comprising]] wherein [[providing]] the qualified degree of compression applied to the patient is about 20 mm Hg.  

19. The [[therapeutic garment]]method as recited in claim 15, further comprising providing the qualified degree of compression to the patient via the inflation valve mated with a pressure gauge and pump combination.  

20. The [[therapeutic garment]]method as recited in claim 15, further comprising providing the qualified degree of compression to the patient via the inflation valve mated with an electronic pump.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the method for treating over-shunting headaches as recited in the allowed claims.  For example, the prior art discloses numerous garments that if worn by a person of appropriate size and shape could possibly cause compression of the epidural venous plexus (see prior art applied in Application 13/767651).  However, the prior art of record fails to disclose a method of actively applying a garment as claimed with the express intention of treating over-shunting headaches in the claimed manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771